 

Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED & RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

PLA-FIT HOLDINGS, LLC

A Delaware Limited Liability Company

 

 

This FIRST AMENDMENT TO SECOND AMENDED & RESTATED LIMITED

LIABILITY COMPANY AGREEMENT (the “First Amendment”) of Pla-Fit Holdings, LLC, a
Delaware limited liability company (the “Company”), is made, entered into and
effective this 1st day of July, 2017 (the “Effective Date”) by Planet Fitness,
Inc., a Delaware corporation (the “Managing Member”), as sole managing member of
the Company.

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act by the filing of a Certificate of
Formation of a limited liability company with the Secretary of State of the
State of Delaware on November 5, 2012 and its members entered into that certain
Limited Liability Company Agreement dated November 5, 2012 (the “Original
Agreement”);

 

WHEREAS, the Original Agreement was amended and restated by that certain Amended
and Restated Limited Liability Company Agreement dated November 8, 2012 (the
“Amended & Restated Agreement”);

 

WHEREAS, the Amended & Restated Agreement was amended by that certain Amendment
No. 1 to the Amended and Restated Limited Liability Company Agreement dated
April 10, 2013;

 

WHEREAS, the Amended & Restated Agreement was further amended by that certain
Amendment No. 2 to the Amended and Restated Limited Liability Company Agreement
dated October 11, 2013;

 

WHEREAS, the Amended & Restated Agreement, as amended, was amended and restated
by that certain Second Amended and Restated Limited Liability Company Agreement
dated August 5, 2015 (the “Second Amended & Restated Agreement”);

 

WHEREAS, the Managing Member desires to amend the Second Amended & Restated
Agreement pursuant to, and in accordance with, Section 9.5 thereof, in the
manner set forth herein; and

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Managing Member hereby amends the Second Amended & Restated
Agreement as follows:

 

1.Tax Distributions.

 

1.1.Section 4.4(b) of the Second Amended & Restated Agreement is hereby deleted
in its entirety and replaced with the following:

 

 

--------------------------------------------------------------------------------

 

(b) For purposes of this Section 4.4, the “Company’s Tax Liability” means, with
respect to a taxable year (or portion thereof) beginning as of the first day of
such taxable year (or portion thereof) and ending on the last day of the most
recent relevant determination date, the product of (x) the cumulative excess of
taxable income over taxable losses of the Company, to the extent such losses may
offset such income, for such taxable year (or portion thereof), calculated
without regard to (A) any gain or loss attributable to or realized in connection
with a sale of all or substantially all of the assets of the Company, and (B)
for clarity, any tax deductions or basis adjustments of any Member arising under
Code Section 743 or (without duplication) deductions arising from the Asset
Purchase, and (y) the highest combined marginal federal, state and local tax
rate then applicable (including any Medicare Contribution tax on net investment
income) to an individual (or, if higher, to a corporation) resident in Hampton,
New Hampshire (effective July 1, 2017) (taking into account the deductibility of
state and local taxes and adjusted to the extent necessary to calculate federal,
state and local tax liability separately so as to take into account for purposes
of calculating the assumed state and local tax component of the Company’s Tax
Liability the calculation under the applicable state and local tax laws of
taxable income and taxable losses and the extent to which such losses may offset
such income) increased if necessary to apply alternative minimum tax rates and
rules in years in which the alternative minimum tax applies (or would apply
based on the assumptions stated herein) to the Company, if the Company were an
individual or corporation. A final accounting for Tax Distributions shall be
made for each taxable year after the taxable income or loss of the Company has
been determined for such taxable year, and the Company shall promptly thereafter
make supplemental Tax Distributions (or future Tax Distributions will be
reduced) to reflect any difference between estimates previously used in
calculating the Company’s Tax Liability and the relevant actual amounts
recognized.

 

1.2.Section 4.4(d) of the Second Amended & Restated Agreement is hereby deleted
in its entirety and replaced with the following:

 

(d) If, following an audit or examination, there is an adjustment that would
affect the calculation of the Company’s taxable income or taxable loss for a
given period or portion thereof after the date of this Agreement, or in the
event that the Company files an amended tax return which has such effect, then,
subject to the availability of cash and any restrictions set forth in any credit
agreements or other debt documents to which the Company (or any of its
Subsidiaries that are disregarded entities for U.S. federal income tax purposes)
is a party, the Company shall promptly recalculate the Company’s Tax Liability
for the applicable period and make additional Tax Distributions ratably among
the Members in accordance with their respective number of Common Units
(increased by an additional amount estimated to be sufficient to cover any
interest or penalties that would be imposed on the Company if it were an
individual (or, if higher, a corporation) resident in Hampton, New Hampshire) to
give effect to such adjustment or amended tax return.

 



2

 

 



--------------------------------------------------------------------------------

 

 

2.

Notice.

 

2.1.Section 9.6 of the Second Amended & Restated Agreement is hereby deleted in
its entirety and replaced with the following:

 

Section 9.6 Notices. Whenever notice is required or permitted by this Agreement
to be given, such notice shall be in writing and shall be given to any Member at
such Member’s address shown in the Company’s books and records, or, if given to
the Company, at the following address:

 

Pla-Fit Holdings, LLC

4 Liberty Lane West

Hampton, NH 03842

Attention:Richard L. Moore

Email:Richard.moore@pfhq.com

with a copy (which shall not constitute notice to the Company) to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention:Thomas Fraser

Email:Thomas.Fraser@ropesgray.com

Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (c) three
Business Days after being deposited in the mail (first class or airmail postage
prepaid).

2.2.Section 9.15 of the Second Amended & Restated Agreement is hereby deleted in
its entirety and replaced with the following:

 

Section 9.15. Delivery by Email. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of an email with
attachment, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise the use of email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of email as a defense to the formation or enforceability of a contract, and
each such party forever waives any such defense.

 



3

 

 



--------------------------------------------------------------------------------

 

3.Binding Effect. This First Amendment is made and entered into by the Managing
Member in a signed writing pursuant to, and in accordance with, Section 9.5 of
the Second Amended & Restated Agreement, and the other Members of the Company
are party to, and bound by, this First Amendment.

 

 

4.

Miscellaneous.

 

 

4.1.

Definitions. Unless otherwise noted, all capitalized terms herein shall have the
same meanings as set forth in the Second Amended & Restated Agreement.

 

 

 

4.2.

Ratification. The Second Amended & Restated Agreement, as modified by this First
Amendment, is hereby ratified and confirmed in all respects. No amendment,
supplement or modification to this First Amendment shall be effective unless
executed pursuant to Section 9.5 of the Second Amended & Restated Agreement. If
there is a conflict between the terms and conditions of this First Amendment and
the Second Amended & Restated Agreement, the terms and conditions of this First
Amendment will control to the extent of such conflict.

 

 

 

4.3.

Governing Law. THIS FIRST AMENDMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT OF
LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF
THIS FIRST AMENDMENT TO THE LAW OF ANOTHER JURISDICTION.

 

 

 

4.4.

Severability. Whenever possible, each provision of this First Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this First Amendment is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this First Amendment shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 

[Remainder of page intentionally blank, signature page follows]

 



4

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Managing Member has executed this First Amendment to
Second Amended and Restated Limited Liability Company Agreement as of the
Effective Date.

 

 

PLANET FITNESS, INC.,

SOLE MANAGING MEMBER

 

By:   /s/ Dorvin Lively                

Name:Dorvin Lively

Title:President & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page of First Amendment to Pla-Fit Holdings, LLC Second Amended and
Restated Limited Liability Company Agreement]



5

 

 

